Citation Nr: 0612255	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected osteoporosis with vertebral 
compression fractures, thoracic spine.

3.  Entitlement to an initial evaluation higher than 40 
percent for service-connected osteoporosis with vertebral 
compression fractures, lumbar spine, associated with multiple 
myeloma.

4.  Entitlement to an initial compensable evaluation for 
service-connected osteoporosis, right femur, total hip 
region.

5.  Entitlement to an initial compensable evaluation for 
service-connected osteoporosis, left femur, total hip region.

6.  Entitlement to an initial evaluation higher than 10 
percent for service-connected diabetes mellitus type II.

7.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy, right 
lower extremity.

8.  Entitlement to an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy, left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to January 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the September 2002, March 2003, and 
April 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, that 
denied the benefits sought on appeal.

In the September 2002 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable rating.  The RO also granted service 
connection on a presumptive basis for diabetes mellitus type 
II as due to herbicide exposure and assigned a 10 percent 
rating.  Moreover, the RO granted service connection for 
osteoporosis with vertebral compression fractures of the 
lumbar spine as well as the thoracic spine as secondary to 
service-connected multiple myeloma and assigned a 10 percent 
rating for each spine disability.  

In the March 2003 rating decision, the RO granted service 
connection for osteoporosis, right and left femurs, total hip 
region and assigned noncompensable evaluations.  The RO also 
increased the rating for the veteran's service-connected 
osteoporosis with vertebral compression fractures, lumbar 
spine, associated with multiple myeloma from 10 percent to 40 
percent disabling.  

In the April 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the left and right 
lower extremities effective October 7, 2002 because the 
medical evidence cited showed that the condition was related 
to his service-connected diabetes mellitus.  

In rating decisions issued in October 2003 and November 2004, 
the RO has granted service connection for post-traumatic 
stress disorder (PTSD) with generalized anxiety disorder and 
depression due to military and chronic pain due to service-
connected disabilities with a 50 percent disability rating, 
granted service connection for colostomy with a 100 percent 
disability rating, established basic eligibility for 
Dependents' Educational Assistance, denied service connection 
for degenerative joint disease of the cervical spine, denied 
service connection for compression ulnar neuropathy of the 
right elbow, denied special monthly compensation based on the 
need for the regular aid and attendance of another person, 
and denied service connection for hearing loss; however, the 
record reflects that no notice of disagreement was filed with 
respect to those issues.  Accordingly, they are outside the 
scope of this appeal and are not subject to appellate review.  

In various statements of record, the veteran references his 
"mental state" as a result of his service-connected 
disabilities as a reason that he is entitled to increased 
evaluations for the issues on appeal.  The schedular criteria 
pertaining to these issues, however, do not consider 
psychological problems related to the disabilities.  
Nonetheless, the Board notes that the RO granted the veteran 
service connection for PTSD with generalized anxiety disorder 
and depression due to military and chronic pain due to 
service-connected disabilities and assigned a 50 percent 
disability rating in a November 2004 rating decision.  Thus, 
the veteran's psychological problems as a result of his 
service-connected disabilities on appeal have been considered 
and contemplated in the aforementioned disability rating.   

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the veteran asked that his 
representative not be present at the hearing.  His request 
was accomplished and the representative left the hearing.  
Thereafter, the veteran expressed his dissatisfaction with 
VA's response to his disabilities, which are substantial, and 
to his requests for assistance.  Most of his comments, 
however, pertained to matters outside the scope of the 
appeal.      
    

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran has a 
deformity of the penis with his current erectile dysfunction.

3.  The medical evidence shows that the veteran's service-
connected osteoporosis with vertebral compression fractures, 
thoracic spine, is manifested by an overall moderate to 
severe limitation of motion and demonstrable deformity of a 
vertebral body; however, it does not show that the veteran 
has abnormal mobility requiring a neck brace (jury mast) 
without cord involvement, is bedridden or requires long leg 
braces with cord involvement, has complete bony fixation 
(ankylosis) of the spine, or has ankylosis of the dorsal 
spine under the old schedule for rating spine disabilities.   

4.  The medical evidence shows that the veteran's service-
connected osteoporosis with vertebral compression fractures, 
lumbar spine, is manifested by severe limitation of motion 
and demonstrable deformity of a vertebral body; however, it 
does not show that the veteran has abnormal mobility 
requiring a neck brace (jury mast) without cord involvement, 
is bedridden or requires long leg braces with cord 
involvement, has complete bony fixation (ankylosis) of the 
spine, has ankylosis of the lumbar spine, or has pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief under the old schedule for 
rating spine disabilities.   

5.  The medical evidence shows that the veteran's service-
connected back disability is manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; however, the 
medical evidence does not show that his back disability is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine or that the veteran had any 
incapacitating episodes related to his back disability during 
any time relevant to the appeal period under the new schedule 
for rating spine disabilities.

6.  The medical evidence does not show that the veteran's 
service-connected femur disabilities are manifested by any 
impairment of the femur, ankylosis of the hip, limitation of 
extension of the thigh, limitation of flexion of the thigh, 
impairment of the thigh, or a flail hip joint.

7.  For the portion of the appeal period prior to February 
27, 2004, the medical evidence shows that the veteran's 
service-connected diabetes mellitus was manageable by 
restricted diet only. 

8.  For the portion of the appeal period beginning February 
27, 2004, the medical evidence shows that the veteran's 
service-connected diabetes required insulin and a restricted 
diet but no regulation of activities.  

9.  The medical evidence shows that the veteran's peripheral 
neuropathy of the right and left lower extremities more 
closely approximates mild incomplete paralysis of the 
external popliteal nerve (common peroneal). 
 

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for service-connected erectile dysfunction have 
not been met or approximated.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.115b, Diagnostic Code 7522 
(2005).

2.  The schedular criteria for an initial evaluation of 20 
percent for service-connected osteoporosis with vertebral 
compression fractures, thoracic spine have been approximated 
under the old schedule for rating spine disabilities.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5013, 5285 (2002). 

3.  The schedular criteria for an initial evaluation of 50 
percent for service-connected osteoporosis with vertebral 
compression fractures, lumbar spine, associated with multiple 
myeloma have been approximated under the old schedule for 
rating spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Codes 5013, 5285 (2002). 

4.  The schedular criteria to an initial compensable 
evaluation for service-connected osteoporosis, right femur, 
total hip region have not been met or approximated.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5013, 
5255 (2005).

5.  The schedular criteria for an initial compensable 
evaluation for service-connected osteoporosis, left femur, 
total hip region have not been met or approximated.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Codes 5013, 5255 (2005).

6.  The schedular criteria for an initial evaluation higher 
than 10 percent for service-connected diabetes mellitus type 
II prior to February 27, 2004, have not been met or 
approximated. 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.119, Diagnostic Code 7913 (2005).

7.  The schedular criteria for an initial evaluation of 20 
percent for service-connected diabetes mellitus type II 
beginning February 27, 2004, have been approximated.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, 
Diagnostic Code 7913 (2005).

8.  The schedular criteria for an initial evaluation higher 
than 10 percent for service-connected peripheral neuropathy, 
right lower extremity have not been met or approximated.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, 
Diagnostic Code 8521 (2005).

9.  The schedular criteria for an initial evaluation higher 
than 10 percent for service-connected peripheral neuropathy, 
left lower extremity have not been met or approximated.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, 
Diagnostic Code 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his service connection claims for diabetes 
mellitus type II due to herbicide exposure and osteoporosis 
as secondary to his service-connected multiple myeloma, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  In the March 
2002 VCAA notice, the RO advised that VA needed medical 
evidence showing he had diabetes caused by his exposure to 
herbicides in service.  In addition, the RO notified the 
veteran that VA needed medical evidence showing that he had 
osteoporosis that was caused or made worse by his service-
connected multiple myeloma.  The RO also informed the veteran 
that it had requested medical records from a private medical 
center, Dr. J.H., and Dr. J.F. and asked the veteran to 
complete Authorization and Consent to Release Information 
Forms so that the RO may request any other records of private 
medical treatment.  The RO wrote that the veteran could 
expedite his claims by asking his doctors to send VA the 
records directly.  The RO further noted that it would be 
helpful if the doctor provided a statement describing how the 
veteran's claimed disability is related to his military 
service.  Finally, the RO asked that the veteran provide the 
requested evidence preferably within the next 30 days.  Thus, 
the veteran was essentially asked to submit any evidence in 
his possession that pertained to those claims.  38 C.F.R. 
§ 3.159 (b)(1) (2005).

In correspondence dated in April 2002, the RO advised the 
veteran that VA needed medical evidence showing that he has 
erectile dysfunction, that it began or was made worse during 
military service, and that there was a relationship between 
his current erectile dysfunction and service.  The RO 
requested that the veteran inform VA when and where he 
received treatment from VA and asked him to complete 
Authorized and Consent To Release Information Forms for each 
doctor from whom he received private medical treatment so 
that VA may request the records.  The RO wrote that the 
veteran could expedite his claims by asking his doctors to 
send VA the records directly.  The RO further noted that it 
would be helpful if the doctor provided a statement 
describing how the veteran's claimed disability is related to 
his military service.  Finally, the RO asked that the veteran 
provide the requested evidence preferably within the next 30 
days.  Thus, the veteran was essentially asked to submit any 
evidence in his possession that pertained to that claim.  
38 C.F.R. § 3.159 (b)(1) (2005).
       
During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

In the present case, the RO granted service connection for 
the issues on appeal in rating decisions dated in September 
2002, March 2003, and April 2003 and the veteran expressed 
his disagreement with the initial ratings assigned in his 
July 2003 NOD.  The record reflects that the veteran was not 
advised of the degree of disability and the effective date 
elements with respect to his increased rating claims in 
either the March 2002 or April 2002 VCAA notice.  
Nonetheless, the October 2003 Statement of the Case (SOC) and 
February 2004 Supplemental Statement of the Case (SSOC) 
cumulatively advised the veteran of the rating criteria 
associated with the service-connected disabilities on appeal.  
Furthermore, any defect with respect to the effective date 
portion of the notice will be rectified by the AOJ when 
effectuating the award of benefits.  Consequently, there was 
no prejudicial error to the veteran despite the inadequacy of 
the VCAA letters.  

Furthermore, the RO provided the veteran with a copy of the 
September 2002, March 2003, and April 2003 rating decisions, 
the October 2003 SOC, the February 2004 SSOC, and the 
December 2004 SSOC, which included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  As previously stated, the October 2003 SOC and 
February 2004 SSOC cumulatively provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's private medical records dated from 1994 to 2004 as 
well as his VA treatment records dated from March 2003 to 
February 2004.  The RO also afforded the veteran medical 
examinations in August 2003 (hemic), April 2003 (peripheral 
nerves), October 2002 (hemic), and July 2002 (genitourinary).  
As previously noted, the RO scheduled for the veteran a 
hearing before the Travel Board held in February 2006.     

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  




II.  Disability Evaluations for Service-Connected 
Disabilities

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

Initial Compensable Evaluation for Erectile Dysfunction

The record reflects that the veteran was granted service 
connection for erectile dysfunction and special monthly 
compensation for loss of use of a creative organ in the 
September 2002 RO rating decision.  The veteran is currently 
assigned a noncompensable evaluation for service-connected 
erectile dysfunction associated with multiple myeloma under 
38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2005) 
effective April 25, 2001, and seeks entitlement to a higher 
initial evaluation.  

The Board notes that there are no criteria provided for a 
noncompensable evaluation under Diagnostic Code 7522.  In 
every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

As noted above, disability evaluations are based on average 
impairment in earning capacity.  Erectile dysfunction alone 
is not considered to be productive of industrial impairment 
to a compensable degree.  

In order for the veteran to receive the next higher 
evaluation of 20 percent under Diagnostic Code 7522, the 
medical evidence must show that he has deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2005).  The medical evidence, however, does not 
show penile deformity of the penis associated with the 
veteran's current erectile dysfunction.  For example, the 
July 2002 examination report reveals no clinical findings of 
penile deformity on examination of the veteran's genitals.  
There is no other medical evidence showing penile deformity.  
Moreover, the veteran does not contend that he has penile 
deformity.  Consequently, the Board must conclude that the 
disability is properly evaluated as noncompensable.  38 
C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2005).

To the extent that the veteran's erectile dysfunction affects 
his employment, such has been contemplated in the assignment 
of the current noncompensable schedular evaluation.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO in order 
to consider the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2005) is not warranted.

Higher Initial Evaluation for Osteoporosis of the 
Thoracolumbar Spine

The veteran is currently assigned a 10 percent evaluation for 
osteoporosis with vertebral compression fractures of the 
thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Code 5013-
5291 (2005).  The veteran is also assigned a 40 percent 
evaluation for osteoporosis with vertebral compression 
fractures of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5013-5291 (2005).  Under Diagnostic Code 5013 
(osteoporosis with joint manifestations), the veteran's back 
disabilities are to be rated on limitation of motion of 
affected parts.  Accordingly, the Board will evaluate the 
veteran's back disability under the diagnostic codes for 
rating spine disabilities.    

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  As the veteran filed his increased 
rating claim in April 2001, the veteran's service-connected 
back disability has been considered under the old and amended 
schedules for rating disabilities of the spine.  

The Old Schedule for Rating Disabilities of the Spine

In his July 2003 NOD, the veteran contends that he is 
entitled to a higher initial evaluation for his service-
connected back disabilities (thoracic and lumbar) due to 
ongoing pain, fatigue, altered gait, and limited movement.  

The Board notes that under the old schedule for rating spine 
disabilities, the lumbar, dorsal, and cervical segments of 
the spine are each rated separately.  

In regard to the back disability affecting the thoracic 
(i.e., dorsal) segment of the spine, the Board notes that the 
veteran is currently in receipt of a 10 percent disability 
rating under Diagnostic Code 5291 for limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002).  As a 10 percent rating is the maximum allowed under 
Diagnostic Code 5291 for both moderate and severe limitation 
of motion, the Board will not consider whether the veteran is 
entitled to a higher evaluation under that diagnostic code.  
The Board does note, however, that the veteran's limitation 
of motion will be considered under Diagnostic Code 5285 as 
explained in greater detail below.   

The record reflects that the veteran has multiple vertebral 
compression fractures in the thoracic spine.  Under 
Diagnostic Code 5285 (residuals of a fractured vertebra), the 
veteran is entitled to a 100 percent rating for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  A 60 percent rating is warranted when the 
medical evidence shows no cord involvement with abnormal 
mobility requiring a neck brace (jury mast).  Id.  Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent for demonstrable deformity of 
vertebral body.  The Note under Diagnostic Code 5285 provides 
that under both ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Id.    

The medical evidence reveals that the veteran is entitled to 
a higher initial evaluation under Diagnostic Code 5285 
because the medical evidence shows limited motion of the 
thoracic spine in addition to demonstrable deformity of 
vertebral body.  The Board notes that the October 2002 range 
of motion findings for the thoracic spine were as follows: 
forward flexion to 25 degrees and extension to 10 degrees, 
limited by pain and stiffness; left tilt to 15 degrees; right 
tilt to 15 degrees; and left and right rotations to 30 
degrees.  Thus, the veteran demonstrated a moderate to severe 
limitation of motion of the thoracic spine.  In addition, the 
medical evidence shows deformities of the vertebral bodies in 
the thoracic segment of the spine.  The September 1999 
radiological report notes mild compression deformities at T6 
and T12 and moderate deformities at T7 and T8.  Similarly, a 
February 2003 radiological report shows "wedging" 
deformities of the T6 through T8 vertebral bodies and a 
compression deformity of the end plate of T11 and T12.  Thus, 
an additional 10 percent evaluation is warranted.  Therefore, 
the Board finds that the veteran is entitled to an initial 
evaluation of 20 percent for his thoracic spine disability 
under Diagnostic Code 5285.  

The Board notes, however, that the veteran is not entitled to 
a higher initial evaluation in regard to his thoracic spine 
disability.  The medical evidence does not show that the 
veteran has cord involvement, was bedridden, or required long 
leg braces due to his thoracic spine disability.  Although a 
VA physician (Dr. G.C.B., M.D.) noted a need to evaluate the 
veteran's back pain to rule out cord compression, no clinical 
finding of cord involvement is of record.  In addition, the 
veteran does not contend that he has been bedridden or 
requires long leg braces due to his thoracic spine 
disability.  Moreover, the veteran does not contend and the 
medical evidence does not show that the veteran's back 
disability results in abnormal mobility requiring a neck 
brace (jury mast).  Thus, the schedular criteria commensurate 
with a 60 percent or a 100 percent evaluation have not been 
approximated under Diagnostic Code 5285.

The medical evidence also does not support the assignment of 
an initial evaluation higher than 20 percent either under 
Diagnostic Code 5286 (complete bony fixation (ankylosis) of 
the spine) or Diagnostic Code 5288 (ankylosis of the dorsal 
spine) as there are no clinical findings of complete bony 
fixation (ankylosis) of the spine or ankylosis of the dorsal 
spine of record.  Moreover, no clinical findings of 
intervertebral disc syndrome in the thoracic spine are 
apparent.  Therefore, a higher initial evaluation under 
Diagnostic Code 5293 (intervertebral disc syndrome) is not 
for consideration.

In regard to the veteran's back disability affecting the 
lumbar spine, the Board notes that the veteran is currently 
in receipt of a 40 percent disability rating under Diagnostic 
Code 5291 for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As a 40 
percent rating is the maximum allowed under Diagnostic Code 
5291 for moderate or severe limitation of motion, the Board 
will not consider whether the veteran is entitled to a higher 
evaluation under that diagnostic code.  The Board does note, 
however, that the veteran's limitation of motion will be 
considered under Diagnostic Code 5285 as explained in greater 
detail below.   

The record reflects that the veteran has multiple vertebral 
compression fractures in the lumbar spine.  Under Diagnostic 
Code 5285 (residuals of a fractured vertebra), the veteran is 
entitled to a 100 percent rating for residuals of a vertebra 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  
A 60 percent rating is warranted when the medical evidence 
shows no cord involvement with abnormal mobility requiring a 
neck brace (jury mast).  Id.  Otherwise, residuals of a 
fractured vertebra should be rated in accordance with 
definite limited motion or muscle spasm, adding a separate 10 
percent for demonstrable deformity of vertebral body.  The 
Note under Diagnostic Code 5285 provides that under both 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  Id.    

The Board notes that the medical evidence does support the 
assignment of a higher initial evaluation of 50 percent under 
Diagnostic Code 5285 because it shows limited motion of the 
lumbar spine in addition to demonstrable deformity of 
vertebral body.  The Board notes that the October 2002 range 
of motion findings for the lumbar spine were as follows: 
forward flexion to 15 degrees and extension to 0 degrees; 
left tilt to 5 degrees; right tilt to 5 degrees; and left and 
right rotations to 5 degrees.  Thus, the veteran clearly 
demonstrated severe limitation of motion of the lumbar spine.  
In addition, the medical evidence shows deformities of the 
vertebral bodies in the lumbar segment of the spine.  The 
September 1999 radiological report notes compression 
deformities of L2, L3 and L4.  Similarly, a February 2003 
radiological report notes multilevel compression deformities 
of the lumbar spine.  Thus, an additional 10 percent 
evaluation is warranted.  Therefore, the Board finds that the 
veteran is entitled to an initial evaluation of 50 percent 
for his lumbar spine disability under Diagnostic Code 5285.  

Nonetheless, there is no medical evidence to support the 
assignment of a schedular evaluation higher than 50 percent 
for the veteran's lumbar spine disability under Diagnostic 
Code 5285.  The medical evidence does not show that the 
veteran has cord involvement, was bedridden, or required long 
leg braces due to his lumbar spine disability.  Although a VA 
physician (Dr. G.C.B., M.D.) noted a need to evaluate the 
veteran's back pain to rule out cord compression in April 
2003, no clinical finding of cord involvement is of record.  
In addition, the veteran does not contend that he has been 
bedridden or requires long leg braces due to his lumbar spine 
disability.  Moreover, the veteran does not contend and the 
medical evidence does not show that the veteran's back 
disability results in abnormal mobility requiring a neck 
brace (jury mast).

The Board notes that the medical evidence does not show that 
the veteran is entitled to an initial evaluation higher than 
50 percent either under Diagnostic Code 5286 (complete bony 
fixation (ankylosis) of the spine) or Diagnostic Code 5289 
(ankylosis of the lumbar spine) as there are no clinical 
findings of complete bony fixation (ankylosis) of the spine 
or ankylosis of the lumbar spine of record.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289 (2002).

The Board further notes that the February 2003 private 
radiological report reveals that the veteran has degenerative 
disc disease in the lumbar spine.  In order for the veteran 
to be entitled to the next higher rating of 60 percent under 
Diagnostic Code 5293 for intervertebral disc syndrome, the 
medical evidence must show that the veteran's lumbar spine 
disability is manifested by pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.

The medical evidence, however, does not reveal a disability 
picture commensurate with pronounced intervertebral disc 
syndrome.  While some sensory motor disturbances (e.g., 
prolonged motor latency and polyneuropathy) in the lower 
extremities were clinically identified at the October 2002 VA 
examination, such findings were later attributed to the 
veteran's diabetes mellitus and multiple myeloma rather than 
his lumbar spine disability at the April 2003 VA examination.  
As previously noted, the record reflects that the veteran is 
in receipt of a separate evaluation for peripheral neuropathy 
of the lower extremities and the Board is precluded from 
assigning a separate rating for duplicative and overlapping 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994) 
(explaining the veteran's symptomatology must be distinct and 
separate).  In addition, the Board observes that there are no 
neurological manifestations of record that have been related 
to the veteran's service-connected back disability by medical 
examiners.  Moreover, no muscle spasms in the lumbar region 
have been clinically identified.  While the veteran has 
complained of pain associated with his lower back at various 
times, the October 2002 VA examiner noted that there was no 
tenderness in the veteran's back (although the veteran 
related pain to his sacroiliac joints) on physical 
examination.  Thus, the schedular criteria associated with a 
60 percent evaluation for the veteran's lumbar spine 
disability has not been approximated under Diagnostic Code 
5293.     

In conclusion, the Board notes that the medical evidence 
shows that the veteran's thoracic spine disability more 
closely approximates the schedular criteria for a 20 percent 
disability rating and that his lumbar spine disability more 
closely approximates the schedular criteria for a 50 percent 
disability rating under Diagnostic Code 5285 for residuals of 
fractured vertebra under the old schedule for rating spine 
disabilities.   

The New Schedule for Rating Disabilities of the Spine

As previously noted, the record reflects that the veteran has 
degenerative disc disease in the lumbar segment of his spine.  
Unlike the old schedule, the Board notes that the thoracic 
and lumbar segments of the spine are evaluated as a single 
entity (thoracolumbar spine) under the revised schedule for 
rating spine disabilities.  Accordingly, the veteran's back 
disability will be evaluated as intervertebral disc syndrome 
in accordance with the revised criteria.    
  
Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

The medical evidence of record does not show that a physician 
prescribed the veteran bed rest and treatment for any 
duration of time relevant to the appeal period due to his 
service-connected back disability.  Rather, any documented 
incapacitating episodes of record have been attributed to 
other disabilities.  Thus, evaluation of the veteran's back 
disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

The medical evidence shows that the veteran has a limitation 
of motion commensurate with the schedular criteria for a 40 
percent evaluation under the new schedule.  Specifically, the 
October 2002 range of motion findings reveal that the veteran 
demonstrated a forward flexion of 25 degrees with respect to 
the thoracic segment of his spine and a forward flexion of 15 
degrees with respect to the lumbar segment of his spine.  The 
combined ranges of motion for the thoracic and lumbar 
segments were 125 degrees and 35 degrees, respectively.  
Thus, the orthopedic manifestations under the new schedule 
warrant a 40 percent schedular evaluation.  The Board notes 
that any additional functional limitation due to such factors 
as pain and stiffness has already been contemplated in the 40 
percent evaluation as those factors were considered during 
examination.  38 C.F.R. §§ 4.40, 4.45;  Deluca v. Brown, 8 
Vet. App. 202, 206-07 (1995).   The Board notes that there is 
no clinical finding of unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine of record.  Thus, a 
higher initial evaluation for orthopedic manifestations 
associated with the veteran's back disability under the new 
schedule is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  
  
In regard to neurological manifestations, the Board again 
notes that the veteran is in receipt of a separate evaluation 
for peripheral neuropathy of the lower extremities as due to 
his diabetes and multiple myeloma.  Consequently, the Board 
is precluded from assigning a separate rating for duplicative 
and overlapping symptomatology.  Esteban v. Brown, 6 Vet.App. 
259 (1994) (explaining the veteran's symptomatology must be 
distinct and separate).  In addition, the Board observes that 
there are no neurological manifestations of record that have 
been clinically identified as related to the veteran's 
service-connected back disability.  

The Board further notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2005).  While February 2003 radiological report confirms the 
presence of degenerative disc disease at L4-L5 and possibly 
at S1 in the lumbosacral spine, it does not show that that 
the effects in each spinal segment are distinct such that 
separate evaluations are necessary at this time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 40 percent for the veteran's 
service-connected back disability on a schedular basis under 
the new schedule for rating spine disabilities.  

The Board further notes that an evaluation of the veteran's 
back disability under the second method (i.e., general rating 
formula for diseases and injuries to the spine) outlined in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 would result in a 
higher evaluation than under the first method (i.e., rating 
intervertebral disc syndrome based on incapacitating 
episodes).  Under 38 C.F.R. § 4.25, separate evaluations for 
the chronic orthopedic (40 percent) and neurologic 
manifestations (none clinically identified) associated with 
the veteran's back disability would clearly result in the 
higher evaluation in light of the Board's determination that 
the veteran would not be entitled to a compensable rating on 
the basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.  
As between the new and old schedule, however, it would be 
more to the veteran's advantage to evaluate his back 
disability under the old schedule as the veteran is only 
entitled to a single 40 percent evaluation for both his 
thoracic and lumbar spine disabilities under the new 
schedule.  

In conclusion, the Board finds that the veteran is entitled 
to a 20 percent schedular evaluation for his thoracic spine 
disability and a 50 percent schedular evaluation for his 
lumbar spine disability under Diagnostic Code 5285 for 
residuals of fractured vertebra under the old schedule for 
rating spine disabilities.   

To the extent that the veteran's service-connected back 
disabilities affect his employment, such has been 
contemplated in the assignment of the currently assigned 20 
(thoracic) and 50 (lumbar) percent schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

Initial Compensable Evaluation for Osteoporosis of the Left 
and Right Femur

In his July 2003 NOD, the veteran contends that he is 
entitled to an increased evaluation for his service-connected 
femur disabilities because of daily pain and limited 
movement.

The veteran is currently assigned a noncompensable evaluation 
for his service-connected osteoporosis of the left and right 
femur, total hip region under Diagnostic Code 5013-5255.  The 
Board notes that diseases under Diagnostic Code 5013 are 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  Accordingly, the Board will 
consider the veteran's femur disabilities under diagnostic 
codes pertaining to limitation of motion of the femur.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2005).     

Under Diagnostic Code 5255 (impairment of the femur), 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2005).  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  Id.

The Board notes that the veteran wrote in his July 2003 NOD 
that he had daily pain and restricted movements due to the 
osteoporosis in his left and right femurs.  He also reported 
that he used a walking stick, a walker, and a motorized cart 
due to such problems.  Nonetheless, the medical evidence does 
not support the veteran's contention that he is entitled to a 
compensable evaluation for his service-connected femur 
disabilities.  The October 2002 VA examiner noted that the 
veteran denied any tenderness in his hips or femur areas on 
physical examination.  He also wrote that the veteran could 
abduct each hip to 50 degrees, internally rotate to 50 
degrees bilaterally, and externally rotate 50 degrees left 
and 60 degrees right.  The noted impression was osteoporosis 
in the veteran's femurs and hips with no history of fractures 
or limitations.  Thus, the Board finds that the veteran is 
not entitled to an initial compensable evaluation for his 
service-connected osteoporosis of the left and right femurs 
under Diagnostic Code 5255.  Id.     

The Board further notes that there are no clinical findings 
of ankylosis of the hip, limitation of extension of the 
thigh, limitation of flexion of the thigh, impairment of the 
thigh, or a flail hip joint of record such that a compensable 
schedular evaluation is warranted under 38 C.F.R. §4.71a, 
 Diagnostic Codes 5250-5254 (2005).  

To the extent that the veteran's service-connected femur and 
hip disabilities affect his employment, such has been 
contemplated in the assignment of the current noncompensable 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2005) is not warranted.

Higher Initial Evaluation for Diabetes Type II

The veteran is currently assigned a 10 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005) 
effective April 25, 2001. 

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  Id.  A rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.  

The medical evidence clearly shows that the veteran's 
service-connected diabetes mellitus requires a restricted 
diet, which is a factor already contemplated in the currently 
assigned 10 percent rating under Diagnostic Code 7913.  For 
an award of the next higher rating of 20 percent, the medical 
evidence must show that the veteran additionally requires 
insulin or an oral hypoglycemic as a result of his diabetes.  

The Board notes that the medical evidence shows that the 
veteran required insulin or an oral hypoglycemic agent to 
manage his diabetes prior to 2001.  Nonetheless, the veteran 
filed his diabetes claim in April 2001 and noted that he had 
taken insulin in the past but was controlling his diabetes 
with diet at that time.  The veteran's private medical 
records dated from November 2000 to February 2004 and VA 
treatment records dated from March 2003 to February 2004 
contain numerous notations that the veteran's diabetes type 
II was well-controlled by a restricted diet for over three 
years.  A private consultation report dated February 27, 
2004, however, reveals that the veteran was placed on 
"sliding scale insulin" by a physician (Dr. L.P., M.D.) in 
order to facilitate optimal healing after his colostomy.  
There is no medical evidence of record to suggest that the 
veteran stopped taking insulin to manage his diabetes after 
such surgery.  

After careful review of the medical evidence, the Board finds 
that the veteran's diabetes mellitus type II does not more 
closely approximate the schedular criteria for the next 
higher rating of 20 percent  for diabetes mellitus prior to 
February 27, 2004.  An initial rating higher than the 
currently assigned 10 percent is not warranted because the 
medical evidence shows that the veteran was able to manage 
his diabetes with a restricted diet only during that portion 
of the appeal period.  However, the medical evidence does 
show that the veteran is entitled to the next higher 
schedular evaluation of 20 percent for diabetes beginning 
February 27, 2004, which is the date he was placed on 
"sliding scale insulin."  Id.  As there is no medical 
evidence of record to indicate that the veteran additionally 
has restricted activities as a result of his diabetes for the 
period beginning February 27, 2004, the Board finds that the 
next higher schedular rating of 40 percent for that portion 
of the appeal period is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1990).

The Board further notes that there is no evidence of record 
that the veteran's diabetes mellitus warrants an initial 
rating higher than 10 percent prior to February 27, 2004 and 
20 percent beginning February 27, 2004 on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2005).  Any limits on the 
veteran's employability due to his diabetes mellitus have 
been contemplated in the currently assigned ratings under 
Diagnostic Code 7913.  The evidence also does not reflect 
that the veteran's diabetes mellitus has necessitated any 
frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.

Higher Initial Evaluation for Peripheral Neuropathy of the 
Lower Extremities  

The veteran is currently assigned a 10 percent rating for 
peripheral neuropathy of the left lower extremity and a 10 
percent rating for peripheral neuropathy of the right lower 
extremity as a secondary to his diabetes and multiple myeloma 
under the criteria for rating diseases of the peripheral 
nerves, specifically, impairment of the external popliteal 
nerve (common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2005).  

Under Diagnostic Code 8521, a 10 percent rating is assigned 
for mild incomplete paralysis; a 20 percent rating is 
assigned for moderate incomplete paralysis; and a 30 percent 
rating is assigned for severe incomplete paralysis. A 40 
percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.

While the veteran contends that he is entitled to an initial 
rating higher than 10 percent for his peripheral neuropathy 
because of balance problems, pain and limitation of motion, 
the medical evidence shows that the veteran's peripheral 
neuropathy of the lower extremities has only been 
characterized as "mild" by a VA examiner.  The October 2002 
VA examination report notes that a September 2002 laboratory 
test report noted that the veteran had numbness in his feet.  
The examiner also wrote that the veteran's "right lower 
extremity showed prolonged motor latency, consistent with 
mild peripheral sensory motor, polyneuropathy effecting his 
legs."  The April 2003 VA examination report also reveals 
that the veteran demonstrated "mild peripheral neuropathy in 
the legs secondary to diabetes and multiple myeloma."  The 
August 2003 VA examination report further notes that the 
veteran had "patchy neuresthesia of the lower extremities 
with sensory loss" and could not heel-shin rub; however, the 
examiner also found that the veteran had normal muscle 
strength in both of his lower extremities, normal deep tendon 
reflexes bilaterally, and negative Babinski's and Romberg's 
reflexes.  The examiner also wrote that the veteran moved his 
lower extremities well and that his range of motion was 
within normal limits.  Based on the foregoing, the Board 
finds that the disability picture more closely approximates 
the schedular criteria for the currently assigned 10 percent 
evaluations for mild peripheral neuropathy for both the left 
and right lower extremities.  Thus, higher initial schedular 
evaluations of 20 percent for moderate peripheral neuropathy 
of the right and lower extremities are not warranted.

To the extent that the veteran's service-connected peripheral 
neuropathy of the lower extremities affects his employment, 
such has been contemplated in the assignment of the current 
10 percent schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted.
  


ORDER

Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction is denied.

Entitlement to an initial evaluation of 20 percent for 
service-connected osteoporosis with vertebral compression 
fractures, thoracic spine, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

Entitlement to an initial evaluation of 50 percent for 
service-connected osteoporosis with vertebral compression 
fractures, lumbar spine, associated with multiple myeloma, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to an initial compensable evaluation for service-
connected osteoporosis, right femur, total hip region, is 
denied.

Entitlement to an initial compensable evaluation for service-
connected osteoporosis, left femur, total hip region, is 
denied.  

Entitlement to an initial evaluation higher than 10 percent 
for service-connected diabetes mellitus type II for the 
portion of the appeal period prior to February 27, 2004, is 
denied. 

Entitlement to an initial evaluation of 20 percent for 
service-connected diabetes mellitus type II for the portion 
of the appeal period beginning February 27, 2004, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Entitlement to an initial evaluation higher than 10 percent 
for service-connected peripheral neuropathy, right lower 
extremity, is denied.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected peripheral neuropathy, left lower 
extremity, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


